May 15, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                         RICHARD LEE TORRES, Appellant

NO. 14-11-00750-CV                      V.

                             ROBERT CLARK, Appellee
                              ____________________



      This cause, an appeal from the judgment in favor of appellee, ROBERT CLARK,
signed June 20, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.